In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                         Filed: March 28, 2022

* * * * * * *                   *   *    *   **   *
DEE ANN QUANTIE,                             *             Unpublished
                                             *
              Petitioner,                    *             No.18-610V
                                             *
v.                                           *             Special Master Gowen
                                             *
SECRETARY OF HEALTH                          *             Attorneys’ Fees and Costs;
AND HUMAN SERVICES,                          *             Interim request.
                                             *
              Respondent.                    *
* * * * * * * * * * * * *
Andrew D. Downing, Van Cott & Talamante, PLLC, Phoenix, AZ, for petitioner.
Katherine C. Esposito, U.S. Dept. of Justice, Washington, D.C., for respondent.

                  DECISION ON INTERIM ATTORNEYS’ FEES AND COSTS1

        On January 7, 2022, Dee Ann Quantie (“petitioner’) filed a motion for interim attorneys’
fees and costs. Petitioner (“Pet.”) Interim Fee Motion (“Int. Fee Mot.”) (ECF No. 70). For the
reasons set forth below, I hereby GRANT petitioner’s motion, and find an award of $83,009.08
in attorneys’ fees and costs to be reasonable.

    I.       Procedural History

        Petitioner filed her petition in the National Vaccine Injury Compensation Program2 (“the
program”) on April 30, 2018. Petition (ECF No. 1). Petitioner alleged that as a result of
receiving the influenza (“flu”) vaccine on October 5, 2017, she suffered from a right Shoulder
Injury Related to Vaccine Administration (“SIRVA”). Id.


1
  Pursuant to the E-Government Act of 2002, see 44 U.S.C. § 3501 note (2012), because this opinion contains a
reasoned explanation for the action in this case, I am required to post it on the website of the United States Court of
Federal Claims. The court’s website is at http://www.uscfc.uscourts.gov/aggregator/sources/7. This means the
opinion will be available to anyone with access to the Internet. Before the opinion is posted on the court’s website,
each party has 14 days to file a motion requesting redaction “of any information furnished by that party: (1) that is
a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of privacy.”
Vaccine Rule 18(b). “An objecting party must provide the court with a proposed redacted version of the [opinion].”
Id. If neither party files a motion for redaction within 14 days, the opinion will be posted on the court’s website
without any changes. Id.
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine
Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-1 to 34 (2012)
(“Vaccine Act” or “the Act”). Hereinafter, individual section references will be to 42 U.S.C. § 300aa of the Act.
         On May 6, 2019, respondent filed the Rule 4(c) report, recommending against
compensation. Respondent’s (“Resp.”) Report (“Rept.”) (ECF No. 24). Respondent asserted
that petitioner’s pain and shoulder dysfunction was attributable fat necrosis and not a SIRVA.
Id. at 6. Respondent also stated that petitioner had not presented evidence to support onset of a
right shoulder injury within forty-eight hours of vaccination. Id. at 7.

       Petitioner filed an expert report written by Dr. Marko Bodor on August 26, 2019. Pet.
Exhibit (“Ex.”) 20. Petitioner also filed accompanying medical literature. Pet. Exs. 22-26. On
October 1, 2019, this case was reassigned to my docket. Order Reassigning Case. Respondent
submitted a status report on October 10, 2019, requesting to submit a responsive expert report.
Resp. Status Rept. (ECF No. 34).

       On January 12, 2020, respondent submitted an expert report from Dr. Geoffrey Abrams.
Resp. Ex. A (ECF No. 37). Petitioner filed a responsive supplemental expert report from Dr.
Bodor on February 20, 2020. Pet. Ex. 27. Respondent filed a supplemental expert report from
Dr. Abrams on May 1, 2020. Resp. Ex. C.

        On August 26, 2020, I held a status conference with the parties where I reviewed
petitioner’s medical records and the expert reports filed by both parties. Scheduling Order (ECF
No. 47). After unfruitful settlement discussions, the parties requested that this matter be set for a
hearing. Scheduling Order (ECF No. 51). An entitlement hearing was set for November 8-9,
2021. Hearing Order (ECF No. 53).

        On September 24, 2021, petitioner filed a pre-hearing brief. Pet. Pre-hearing Brief (ECF
No. 55). Respondent submitted his pre-hearing brief on November 3, 2021. Resp. Pre-Hearing
Brief (ECF No. 56). An entitlement hearing occurred on November 8, 2021 via remote
teleconference.

       On December 17, 2021, the parties filed a joint status report requesting that the Court
move forward with deciding entitlement in the matter and that post-hearing briefs are not
necessary. Joint Status Rept. (ECF No. 68).

        On January 7, 2020, petitioner filed the instant motion, requesting a total of $68,628.50 in
interim attorneys’ fees and $13,380.58 in attorneys’ costs. Pet. Int. Mot. at 5. Respondent filed a
response to petitioner’s motion on January 21, 2022, stating that, “In this case, respondent defers
to the special master to determine whether or not petitioner has met the legal standard for an
interim fees and costs award,” and that “Respondent also defers to the special master regarding
whether the statutory requirements for an award of attorney’s fees and costs are met in this case.”
Resp. Response at 2 (ECF No. 71). Respondent requested that the Court exercise its discretion
and determine a reasonable award for attorneys’ fees and costs. Id. at 3.

         This matter is now ripe for adjudication.

   II.      Entitlement on Attorneys’ Fees and Costs

            A. Legal Standard


                                                     2
        The Vaccine Act provides that reasonable attorney’s fees and costs “shall be awarded”
for a petition that results in compensation. §15(e)(1)(A)-(B). Even when compensation is not
awarded, reasonable attorneys’ fees and costs “may” be awarded “if the special master or court
determines that the petition was brought in good faith and there was a reasonable basis for which
the claim was brought.” § 15(e)(1). The Federal Circuit has reasoned that in formulating this
standard, Congress intended “to ensure that vaccine injury claimants have readily available a
competent bar to prosecute their claims.” Cloer v. Sec’y of Health & Human Servs., 675 F.3d
1358, 1362 (Fed. Cir. 2012).

             B. Interim Awards

        The Vaccine Act permits interim attorneys’ fees and costs. Avera v. Sec’y of Health &
Human Servs., 515 F.3d 1343, 1352 (Fed. Cir. 2008); Shaw v. Sec’y of Health & Human Servs.,
609 F.3d 1372 (Fed. Cir. 2010). In Shaw, the Federal Circuit held that it was proper to grant an
interim award when “the claimant establishes that the cost of litigation has imposed an undue
hardship.” 609 F.3d at 1375. In Avera, the Federal Circuit stated that “[i]nterim fees are
particularly appropriate in cases where proceedings are protracted, and costly experts must be
retained.” 515 F.3d at 1352. I generally defer ruling on an interim fee application if: the case
has been pending for less than 1.5 years (measured from the date of filing); the amount of fees
requested is less than $30,000; and/ or the aggregate amount of expert costs is less than $15,000.
If any one of these conditions exists, I generally defer ruling until these thresholds are met or
until an entitlement hearing has occurred. These are, however, only informal requirements, and
there are ultimately many factors bearing on the merit of an interim fee application. I evaluate
each one on its own merits.

       In this case, petitioner is requesting a total of $83,009.08 in attorneys’ fees and costs,
which is above the threshold amount described above. Additionally, an entitlement hearing has
occurred, where petitioner had an expert testify. Finally, this case has been pending for over
three years in the program. As such, I find that an award of interim attorneys’ fees and costs are
appropriate at this time.

   III.      Reasonable Attorneys’ Fees and Costs

          A. Legal Standard

        As stated above, the Vaccine Act only authorizes “reasonable” attorneys’ fees and costs.
The Federal Circuit has approved use of the lodestar approach to determine reasonable attorneys’
fees and costs under the Vaccine Act. Avera, 515 F.3d at 1349. Using the lodestar approach, a
court first determines “an initial estimate of a reasonable attorneys’ fee by ‘multiplying the
number of hours reasonably expended on the litigation times a reasonable hourly rate.’” Id. at
1347-58 (quoting Blum v. Stenson, 465 U.S. 886, 888 (1984)). Then, the court may make an
upward or downward departure from the initial calculation of the fee award based on other
specific findings. Id. at 1348. Although not explicitly stated in the statute, the requirement that
only reasonable amounts be awarded applies to costs as well as to fees. See Perreira v. Sec’y of
Health & Human Servs., 27 Fed. Cl. 29, 34 (1992), aff’d, 33 F.3d 1375 (Fed. Cir. 1994).



                                                 3
        Special masters have “wide discretion in determining the reasonableness of both
attorneys’ fees and costs.” Hines v. Sec’y of Health & Human Servs., 22 Cl. Ct. 750, 753 (1991).
They may look to their experience and judgment to reduce the number of hours billed to a level
they find reasonable for the work performed. Saxton v. Sec’y of Health & Human Servs., 3 F.3d
1517, 1521 (Fed. Cir. 1993). A line-by-line evaluation of the billing records is not required.
Wasson v. Sec’y of Health & Human Servs., 24 Cl. Ct. 482, 483 (1991), aff’d in relevant part,
988 F.2d 131 (Fed. Cir. 1993 (per curiam).

       The petitioner “bea[rs] the burden of establishing the hours expended, the rates charged,
and the expenses incurred” are reasonable. Wasson, 24 Cl. Ct. at 484. Adequate proof of the
claimed fees and costs should be presented when the motion is filed. Id. at 484, n. 1. Counsel
“should make a good faith effort to exclude from a fee request hours that are excessive,
redundant, or otherwise unnecessary, just as a lawyer in private practice ethically is obligated to
exclude such hours from his fee submission.” Hensley v. Eckerhart, 461 U.S. 424, 434 (1983).

       B. Hourly Rates

        A reasonable hourly rate is defined as the rate “prevailing in the community for similar
services by lawyers of reasonably comparable skill, experience and reputation.” Avera, 515 F. 3d
at 1348 (quoting Blum, 465 U.S. at 896 n.11). In general, this rate is based on “the forum rate for
the District of Columbia” rather than “the rate in the geographic area of the practice of
[P]etitioner’s attorney.” Rodriquez v. Sec’y of Health & Hum. Servs., 632 F.3d 1381, 1384 (Fed.
Cir. 2011) (citing Avera, 515 F.3d at 1349).

        Further, the Office of Special Masters has adopted the framework developed in
McCulloch for determining the appropriate compensation for attorneys’ fees based upon the
attorneys’ experience. See McCulloch v. Sec’y of Health & Hum. Servs., No. 09-293V, 2015 WL
5634323 (Fed. Cl. Spec. Mstr. Sept. 1, 2015). Under McCulloch, the following factors are “to be
considered in determining an appropriate billing rate: the prevailing rate for comparable legal
work in the forum of Washington, D.C.; the prevailing rate for cases in the Vaccine Program; the
experience of the attorneys in the Vaccine Program; the overall legal experience of the attorneys
in the case; and the quality of work performed in vaccine cases.” McCulloch, 2015 WL 5634323,
at 60-61.

        Here, petitioner is requesting that her attorneys, Mr. Andrew Downing and Ms. Courtney
Van Cott, along with two paralegals, Mr. Robert W. Cain and Ms. Danielle P. Avery, be
reimbursed for work performed on her case from 2018-2022. Specifically, petitioner requests
that Mr. Downing be reimbursed at a rate of $385.00 per hour for the time specified and that Ms.
Van Cott be reimbursed at a rate of $275.00 per hour for the time specified and that for the work
performed by Mr. Cain and Ms. Avery be reimbursed at a rate of $135.00 per hour for the same
period. These hourly rates are consistent with what Mr. Downing and Ms. Van Cott, and their
paralegals, have previously been awarded for their Vaccine Program work, and I therefore find
them reasonable. See, e.g., Colbath v. Sec'y of Health & Hum. Servs., No. 17-599V, 2021 WL
1120986, at *2 (Fed. Cl. Spec. Mstr. Feb. 23, 2021); Dreyer v. Sec'y of Health & Hum. Servs.,
No. 18-764V, 2019 WL 6138132, at *3 (Fed. Cl. Spec. Mstr. Oct. 29, 2019); Antolick v. Sec'y of
Health & Hum. Servs., No. 16-1460V, 2020 WL 524776, at *4 (Fed. Cl. Jan. 13, 2020). As
such, the rates requested by petitioner will be awarded without adjustment.

                                                 4
         C. Hours Expended

        As previously noted, a line-by-line evaluation of the fee application is not required and
will not be performed. Wasson, 24 Cl. Ct. at 484. Rather, I may rely on my experience to
evaluate the reasonableness of hours expended. Id. Just as “[t]rial courts routinely use their
prior experience to reduce hourly rates and the number of hours claimed in attorney fee requests
…. [v]accine program special masters are also entitled to use their prior experience in reviewing
fee applications.” Saxton, 3 F.3d at 1521.

        Petitioner’s counsel provided a breakdown of hours billed. Pet. Int. Mot. Ex. A. Based
on the invoice, Ms. Downing performed a total of 97.5 hours from 2018-2022 on petitioner’s
case; Ms. Van Cott performed a total of 68.6 hours; and the paralegals performed a combined
total hours of 97.4. Id. at 39. Upon review of the invoice submitted with the petitioner’s interim
fee application, and my knowledge of the proceedings in this case to date, the number of hours
expended appear to be reasonable and adequately documented. Therefore, they will be awarded
without adjustment.

         D. Costs

       Like attorneys’ fees, costs incurred-by counsel or petitioners themselves-must be
reasonable to be reimbursed by the Program. Perreira, 27 Fed. Cl. Ct. 29, 34.

       Petitioner requests that her attorney be awarded $13,380.58 in costs. Pet. Int. Mot. at 5.
These costs include postage, obtaining medical records, the Court filing fee, copies and retaining
an expert. Pet. Int. Mot. Ex. A at 36-39. The bulk of petitioner’s costs, $11,750.00 is for costs
associated with Dr. Marko Bodor writing two expert reports and testifying at the entitlement
hearing. Id. Dr. Bodor is requesting an hourly rate of $500.00 per hour for 23.5 hours of work.
Id. Dr. Bodor has been an expert witness in numerous vaccine cases and his rate of $500.00 per
hour has been found reasonable. See Johnson v. Sec’y of Health & Human Servs., No. 17-059V,
2020 WL 7868159, at *4 (Fed. Cl. Spec. Mstr. Nov. 24, 2020). Dr. Bodor’s credentials and prior
experience testifying in the Program cases merits the requested rate. The other costs petitioner
requests reimbursement for are all typical expenses in the program, and as such, petitioner shall
be awarded costs in full.

   IV.      Conclusion

  In accordance with the above, petitioner’s motion for interim attorneys’ fees and costs is
GRANTED. Accordingly, I award the following:

   A lump sum in the amount of $83,009.08, representing reimbursement for interim
   attorneys’ fees and costs, in the form of a check payable jointly to petitioner and her
   counsel.

               In the absence of a motion for review filed pursuant to RCFC Appendix B, the




                                                5
Clerk of the Court is directed to enter judgment forthwith.3

        IT IS SO ORDERED.
                                                                       s/Thomas L. Gowen
                                                                       Thomas L. Gowen
                                                                       Special Master




3
 Entry of judgment is expedited by each party’s filing notice renouncing the right to seek review. Vaccine Rule
11(a).

                                                         6